ORDER AFFIRMING JUDGMENT AND SENTENCE or tHE Disrrircr Court
This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On September 20, 2006, appellant's court-appointed appellate counsel filed a "Motion to Withdraw" as counsel, pursuant to Anders v. California, *673386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 498 (1967). This Court, after review of the record and the "Anders brief" submitted by counsel, entered, on October 8, 2006, its "Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming the Judgment and Sentence of the District Court." That order provided notice that the district court's "Judgment and Sentence of the Court" would be "affirmed unless, on or before November 17, 2006, appellant file{d] a brief, with points of his choosing, that might arguably support an appeal and persuade this Court that an appeal in this matter is not wholly frivolous." Subsequently, this Court granted two extensions of time to file appellant's pro se brief. On December 13, 2006, this Court entered an "Order Granting Appellant's Request for Extension to File Brief" In that order, this Court granted appellant until January 5, 2007, to file his brief. This Court also ordered that "no further requests for extension of time to file appellant's brief will be considered." Now, taking notice that the appellant, Dana Seott Cooper, has failed to file anything resembling a brief within the time allotted, the Court finds that the judgment and sentence in this matter should be affirmed. It is, therefore,
ORDERED that the District Court's "Judgment and Sentence of the Court," which was filed on January 26, 2006, be, and the same hereby is, affirmed.
DATED this 24th day of January, 2007.
BY THE COURT:
/a) Barton R. Voigt
BARTON R. VOIGT Chief Justice